Citation Nr: 0332723	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-14 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scars on the hands 
and wrists.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to service connection for urethritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant enlisted in the Reserves in March 1961 and had 
active military service from June 1962 to March 1964.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

The claim for service connection for urethritis is the 
subject of a remand that follows the Board's decision as to 
the other issues on appeal.  


FINDINGS OF FACT

1.  Scars on the hands and wrists are not shown to have been 
present in service or otherwise related to active duty.  

2.  An acquired psychiatric disorder is not shown to have 
been present in service or within the first year after 
service.  

3.  The appellant is not shown to have PTSD that is related 
to service.  


CONCLUSIONS OF LAW

1.  Scars on the hands and wrists were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303(d) (2003).  

2.  An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by military service, nor may a 
psychosis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R.§§ 3.303(d), 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The August 1998 statement of the case and the April 2001 and 
November 2002 supplemental statements of the case advised the 
appellant of the laws and regulations pertaining to his 
claims of entitlement to service connection for scars on the 
hands and wrists and for an acquired psychiatric disorder, 
including PTSD.  These documents informed the appellant of 
the evidence of record and explained the reasons and bases 
for denial.  He was specifically informed that service 
connection was being denied for scars on the hands and wrists 
and for an acquired psychiatric disorder, including PTSD, 
because the evidence did not show that he had scars on the 
hands and wrist or an acquired psychiatric disorder that was 
related to service.  The statement of the case and 
supplemental statements of the case made it clear to the 
appellant that in order to prevail on his service connection 
claims, he needed to present medical evidence that he was 
disabled and that the conditions were linked to service.  The 
RO sent a letter to the appellant dated in May 2001 that 
informed him what action he needed to take and what action 
the RO would take on his claims.  Specifically he was told 
that he needed to submit evidence showing that he had the 
disabilities for which he claimed service connection and that 
the disabilities were related to service.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit invalidated the regulation that allowed 
the RO to send a letter containing a deadline for submitting 
evidence that is less than the one-year called for by the 
VCAA.  See, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In light 
of the fact that the appellant has had more than one year to 
submit evidence, and additional private and VA medical 
records have been received by VA, the Board finds that there 
is no prejudice to the appellant in proceeding with his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There 
is no indication that there is more information or medical 
evidence to be found with respect to the appellant's claims 
for service connection for scars on the hands and wrist and 
for an acquired psychiatric disorder, including PTSD.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Scars on the Hands and Wrists

The appellant asserts that scars on his hands and wrists are 
related to his military service.  He indicated in his 
September 1998 substantive appeal and at a July 2002 video 
conference hearing before a Decision Review Officer that he 
had sustained burns and scarring to his hands and wrists in a 
fire on the U.S.S. Saratoga in 1963.  

Service medical records show that at his March 1961 
enlistment examination into the Reserves, the appellant 
reported that he had undergone surgery on his right wrist for 
a ganglion seven years before.  His June 1962 examination for 
entrance on to active duty indicates that findings for the 
upper extremities and the skin were normal.  Subsequently 
dated service medical records reveal no complaint, treatment, 
or finding of burn injuries or scars on the hands or wrists.  
His March 1964 separation examination shows that findings for 
the upper extremities and the skin were normal.  

Deck Log records for the U.S.S. Saratoga show that a short in 
an aircraft starting cable had caused a Class Charlie fire on 
the flight deck on October 5, 1963.  The start of the fire 
was 0136 and it was out at 0142.  The records make no mention 
of any injuries.  

Medical records in the claims file reveal that the appellant 
indicated on more than one occasion that he had attempted 
suicide by cutting his wrists.  A November 1995 
hospitalization record from Westcenter noted that the 
appellant provided a history of cutting his wrists several 
times in multiple suicide attempts.  A report of VA 
hospitalization during March and April 1996 indicated that 
the appellant claimed to have cut his wrists in past suicide 
attempts.  A July 1996 psychological assessment from J. 
Geffen, Ph.D., to an Arizona Court noted that the appellant 
had given a history of prior suicide attempts, including 
cutting his arms and then sewing himself up with a needle and 
thread.  

At a November 1997 VA medical examination, the appellant was 
noted to have scars throughout the forearms and wrists, which 
were between two and three centimeters in length.  There was 
no tenderness or no signification limitations associated with 
the scars.  The diagnosis was scars on the hands and wrists, 
no significant sequelae, mostly cosmetic.  

In his September 1998 substantive appeal, the appellant 
stated that while on the U.S.S. Saratoga he had been burned 
and scarred in a fire and had received first aid.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that he has scars on his hands and wrists that are 
related to his military service.  While the November 1997 VA 
medical examination revealed scars on the hands and wrists, 
and the appellant claims to have received first aid for burns 
received in a fire aboard the U.S.S. Saratoga, the service 
medical records show no complaint or treatment of burns or 
scars on the hands and wrists.  The account of the fire in 
the deck logs describes it as short and does not mention any 
casualties.  Given the appellant's repeated accounts of 
suicide attempts by cutting his wrists, the Board finds that 
it is more likely that the scars noted at the November 1997 
VA examination were from the suicide attempts or another 
intercurrent cause.  Because the Board finds that the 
preponderance of the evidence establishes that the appellant 
does not have scars on his hands and wrists related to his 
military service, service connection for scars on his hands 
and wrists is not warranted, and the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the veteran has offered his own arguments and testimony 
to the effect that he believes he has scars on his hands and 
wrists that were incurred during his military service, he has 
not shown, nor claimed, that he is a medical expert, capable 
of rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has scars on his hands 
and wrists that are related to military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II. An Acquired Psychiatric Disorder

The appellant argues that he has PTSD that is related to 
traumatic events to which he was exposed during his military 
service.  Specifically, he claims to have been traumatized by 
a fire on board his ship, the U.S.S. Saratoga, in October 
1963, by seeing a friend get his legs cut off by a wire 
snapping on the flight deck, by the death of his commanding 
officer in a plane crash at sea while he was onboard the 
Saratoga, and by being severely beaten and sexually assaulted 
on the U.S.S. Lexington, shortly after going on active duty.  

Service medical records reveal no complaint, treatment, or 
finding of any psychiatric problem, or of any treatment for a 
fire-related injuries, a beating, or a sexual assault.  

The initial clinical manifestation of the appellant's 
psychiatric problems was in the 1990's, many years after his 
1964 separation from active duty.  Most of the VA and private 
medical records pertaining to psychiatric treatment in the 
claims file, which are dated in the 1990's, diagnosed the 
appellant's psychiatric disability as schizophrenia or 
schizoaffective disorder.  The records also show that the 
appellant has had several periods of hospitalization for 
cocaine and alcohol abuse.  

Private medical records from Westcenter noted that the 
appellant was admitted to St. Mary's Hospital on November 9, 
1995, due to a suicide attempt, and was subsequently admitted 
to Westcenter on November 15, 1995, with a diagnosis of 
chemical dependency (cocaine and alcohol).  At a November 17, 
1995, interview, the appellant reported cocaine use since his 
Vietnam days.  He told the examining psychologist that he had 
been in the Special Forces (Navy Seals) while in the military 
from 1962 to 1969, and that his military service had been 
pleasant until the war years, which he had basically spent 
planting explosives and watching people get blown up.  He 
described occasional flashbacks of killing in Vietnam, and 
indicated that his first hospitalization had been toward the 
end of his military days (about 1969), when he was 
hospitalized for fifteen months at Balboa Hospital in 
California and apparently diagnosed with PTSD.  The examiner 
included PTSD by history as one of his diagnoses.  A second 
interview was performed on November 28, 1995. At that time 
the appellant told the examining physician that his first 
psychiatric hospitalization had been at a VA hospital in 
reference to PTSD when he saw his buddy killed in 1970, and 
that he was service connected for 60 percent for 
"schizophrenia something."  The examiner reported in the 
appellant's social history that he had been a Navy Seal in 
Vietnam from 1962 to 1969 and that he was service connected 
for PTSD.  The physician's diagnoses included chemical 
dependency- cocaine and alcohol, paranoid schizophrenia, and 
PTSD by history.  

At a VA hospitalization in March and April 1996, the 
appellant claimed that he had been a Navy Seal in 1968 and 
had spent fifteen months in a psychiatric hospital where he 
was diagnosed with paranoid schizophrenia.  He added that he 
was a machine operator in Vietnam.  

In a September 1997 psychiatric evaluation for the Arizona 
Department of Economic Security, Disability Determination 
Service, D. A. Ruben, M.D., noted that the appellant stated 
that his diagnoses were schizoaffective disorder and PTSD and 
that he had a history of remembering experiences in Vietnam 
that resulted in nightmares, decreased sleep, waking up 
agitated, sweating, being unable to sleep in the dark, 
flashbacks, feeling jumpy and agitated, mistrusting people, 
audio and visual hallucinations, isolation, and paranoia.  
Dr. Ruben's diagnoses were PTSD, major affective disorder- 
depressed, and dysthymia, all of which he indicated may be 
encompassed under a schizophrenia disorder.  

In his May 1998 notice of disagreement, the appellant claimed 
that he had seen a fellow serviceman, "[redacted]", have both 
his legs cut off when a cable snapped at the time of the fire 
aboard the U.S.S. Saratoga.  

In a July 1998 statement, the appellant reported that several 
fellow servicemen on his ship, the U.S.S. Lexington, had 
beaten him badly and had tried to rape him upon his return 
from liberty one night.  He indicated that he had never told 
anyone about the rape prior to discussing it with Dr. Larsen, 
and that he had experienced nightmares ever since the 
incident.  

In his September 1998 substantive appeal, the appellant 
provided the following history of events in service: his 
surgery in December 1962 (shown in the service medical 
records to have been for a fistula of the anus) had been due 
to the beating he had received during the attempted rape; he 
had been burned and scarred in a fire while onboard the 
U.S.S. Saratoga and had seen a lot of blood and heard much 
screaming and moaning; he had received first aid for his 
burns that he had received in the fire; while he was on the 
Saratoga his commanding officer had crashed in the ocean; and 
he had told his mother about the attempted rape in service.  

In a September 2000 letter to Senator Bob Graham, the 
appellant stated that he had been raped in the military and 
had seen his friend, [redacted], get his legs chopped off on the 
flight deck of the U.S.S. Saratoga.  

In July 2001, the appellant completed a questionnaire 
regarding PTSD from sexual trauma.  He indicated that all 
person who had knowledge of his sexual assault in the 
military were now dead.  

At his July 2002 video conference hearing, the appellant 
testified about the incident on the U.S.S. Lexington.  He 
stated that his attackers had not actually penetrated him, 
although they had their pants down, because he was able to 
fight them off.  He indicated that his mother, who was now 
dead, had been the only one who knew about the attack.  

The Deck Log records for the U.S.S. Saratoga contain no 
reference to any injuries or casualties in the October 5, 
1963, fire on the flight deck.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
38 C.F.R. § 3.304(f).  

In March 2002, section 3.304(f), which sets forth the 
requirements for service connection for PTSD, was amended to 
add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an in-service 
personal assault, and the regulation now provides, in 
pertinent part, that, if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor and such evidence includes, but is 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  

In analyzing the appellant's claim that he has PTSD that is 
related to events that took place in service, the Board finds 
that the preponderance of the evidence is against his claim.  
The Board finds that the inconsistencies and fabrications in 
the appellant's several statements, letters, and testimony 
present a very confusing story of alleged traumatic events, 
which renders his claim of having developed PTSD as a result 
of his military service inherently incredible.  

The evidence does not provide any corroboration of the 
appellant's claims that he was injured in a fire on the 
U.S.S. Saratoga or saw any injuries from the fire, or that he 
saw a friend get his legs cut off by a snapped cable, or that 
his commanding officer was killed in a plane crash in the 
ocean while the appellant was on board the U.S.S. Saratoga, 
or that he was sexually assaulted while stationed on the U.S. 
S. Lexington.  The Board notes that while the appellant 
claims he received treatment for burns from the alleged fire 
on the Saratoga, the service medical records are devoid of 
any reference to such treatment.  The appellant has 
alternated between describing the attack on the Lexington as 
a rape and an attempted rape.  He has said at times that he 
never told anyone of the attack, and at other times indicated 
that he told his mother.  

Although there are three diagnoses of PTSD, two from the 
November 1995 hospitalization at Westcenter and one from Dr. 
Ruben, each of those medical opinions is shown to have been 
based on history provided by the appellant of encountering 
traumatic events in Vietnam which now caused nightmares and 
other symptoms.  There is no record that the veteran was in 
service during the mid to late 1960's, was in Vietnam, was a 
Navy Seal, or experienced the traumatic events he described.  
The records indicate that the diagnoses of PTSD were based on 
history provided by the appellant, unsupported by credible 
evidence, and, therefore, supposititious.  See Black v. Brown 
5 Vet. App. 177, 180 (1993).  Because each of those 
physicians relied upon the appellant's account of his medical 
history and service background, which were fraught with 
inconsistent and incredible statements, those medical 
opinions were based on an inaccurate factual premise and have 
no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993);  Coghill v. Brown, 8 Vet. App. 342 (1995);  
Swann v. Brown, 5 Vet. App. 229 (1993).  

In summary, the preponderance of the evidence shows that the 
appellant's claim to have experienced several stressful 
events in service, including a sexual assault, is without 
merit.  There is simply no corroboration of the events as 
recounted by the appellant.  On the contrary, his claimed 
stressors are inconsistent and incredible on their face.  
Furthermore, while the appellant is shown to have psychiatric 
disability, which is predominantly diagnosed as 
schizophrenia, the evidence does not demonstrate that an 
acquired psychiatric disorder was manifested in service, that 
a psychosis was manifested within the first year after 
service, or that there is competent medical evidence that 
links the appellant's schizophrenia to service.  Therefore, 
the Board is unable to identify a basis to grant service 
connection for an acquired psychiatric disorder, including 
PTSD.  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has an acquired 
psychiatric disorder, including PTSD, that is linked to his 
military service, he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has an acquired psychiatric disorder, including PTSD, that is 
related to military service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  


ORDER

Service connection is denied for scars on the hands and 
wrists and an acquired psychiatric disorder, including PTSD.  


REMAND

The appellant contends that he has continued to experience 
problems with urethritis since being treated for the 
condition in service.  He has indicated that he received 
treatment at Travis Air Force Base in California for 
neurosyphilis, a condition that he believes is related to the 
nonspecific urethritis he had in service.  

At the November 1997 VA medical examination, the appellant 
was scheduled for a separate urology evaluation but did not 
show for the appointment.  The appellant subsequently stated 
in letters to the RO that he had not been informed of the 
urology appointment.  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in PVA, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received genitourinary treatment since service, 
and, if possible, specify the appropriate dates 
of treatment, particularly the dates of his 
syphilis treatment at Travis Air Force Base.  
Then, after any necessary authorization is 
obtained from the appellant, the RO should 
obtain copies of all treatment records for the 
appellant from the health care providers 
identified and associate them with the claims 
file.  

3.  Following completion of the above 
development, the RO should schedule the 
appellant for a VA genitourinary examination 
for the purpose of determining the nature of 
any genitourinary disorder he may have.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  All indicated 
studies should be performed.  The examiner 
should be requested to express an opinion as to 
whether it is as likely as not that the 
appellant has a genitourinary disorder that is 
related to his military service.  The examiner 
should review the service medical records 
reflecting treatment for urethritis and other 
genitourinary complaints.  The examiner should 
specify what information was used to arrive at 
any conclusions, and should provide complete 
rationale for all opinions rendered.  

4. After the above requested action has been 
completed, the RO should adjudicate the claim 
of entitlement to service connection for 
urethritis.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board.  

No action is required of the veteran until he is notified by 
the RO; however, the appellant is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



